Filed pursuant to Rule424(b)(3) SEC Registration No.333-121238 SUPPLEMENT NO. 8 DATED JANUARY 29, 2009 TO THE PROSPECTUS DATED AUGUST 11, 2008 OF CORNERSTONE CORE PROPERTIES REIT, INC. This document supplements, and should be read in conjunction with, the prospectus of Cornerstone Core Properties REIT, Inc. dated August 11, 2008, as supplemented by prospectus supplement no. 1 dated August 11, 2008, prospectus supplement no. 2 dated August 18, 2008, prospectus supplement no. 3 dated September 22, 2008, prospectus supplement no. 4 dated
